DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application number KR 10-2017-0053563, filed on 04/26/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/06/2021 and 08/30/2022 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Abstract
The abstract filed 04/06/2021 appears to be acceptable.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore elements, ‘the third slot is disposed to correspond to a center line of the first area in the second direction’, cited in claims 21 and claim 37 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
21.  A light-emitting device package, comprising:
………………………….
wherein the first and second slots are adjacent to the electrode separator, and the third slot is disposed to correspond to a center line of the first area in the second direction, and

37. A light-emitting device package, comprising:
………………………….
wherein the first and second slots are adjacent to the electrode separator, and the third slot is disposed to correspond to a center line of the first area in the second direction.

Applicant’s drawings (fig. 3B, 8B, 9B, 10B, 11B, 13B etc) show slot SLout is disposed to correspond to a center line of the first area Ain in the first (X) direction. For examination, the claim/limitation will be considered to be in the first direction as below:
wherein the first and second slots are adjacent to the electrode separator, and the third slot is disposed to correspond to a center line of the first area in the  first direction.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21, 32 and 37 recite the limitation "and second area surrounding " in line 4 There is insufficient antecedent basis for the limitation ‘second area’ in the claim. For examination purpose, the definition of the surrounding frame, “and a second area”, will be used. 
As claims 22-31, 33-36 and 38-40 depend on the above rejected claims 21, 32 and 37 they are also being rejected on the same reason.

Allowable Subject Matter
Claims 21, 32 and 37 will be allowed after the withdrawal of rejections under 35 USC § 112.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 21, the prior arts of record do not teach the below limitations:
a lead frame comprising a first metallic lead and a second metallic lead that are spaced apart from each other in a first direction, wherein a first area at a central portion of the lead frame and a second area surrounding the first area are defined on the lead frame, the first area including a part of the first metallic lead and a part of the second metallic lead;
wherein each of the first metallic lead and the second metallic lead comprises first and second slots adjacent to both sides of the first area in the second direction, and a third slot adjacent to an outer side of the first area in the first direction,
wherein the first, second, and third slots of the first metallic lead penetrate through the first metallic lead from an upper surface to a lower surface of the first metallic lead, and the first, second, and third slots of the second metallic lead penetrate through the second metallic lead from an upper surface to a lower surface of the second metallic lead.

Regarding dependent claim 32, the prior arts of record do not teach the below limitations:
a lead frame comprising a first metallic lead and a second metallic lead that are spaced apart from each other in a first direction, wherein a first area at a central portion of the lead frame and a second area surrounding the first area are defined on the lead frame, the first area including a part of the first metallic lead and a part of the second metallic lead;
a reflective layer disposed between the inner and outer barriers, an upper surface of the reflective layer being inclined,
wherein each of the first metallic lead and the second metallic lead comprises first and second slots adjacent to both sides of the first area in the second direction, and a third slot adjacent to an outer side of the first area in the first direction.

Regarding dependent claim 37, the prior arts of record do not teach the below limitations:
a lead frame comprising a first metallic lead and a second metallic lead that are spaced apart from each other in a first direction, wherein a first area at a central portion of the lead frame and a second area surrounding the first area are defined on the lead frame, the first area including a part of the first metallic lead and a part of the second metallic lead;
wherein each of the first metallic lead and the second metallic lead comprises first and second slots adjacent to both sides of the first area in the second direction, and a third slot adjacent to an outer side of the first area in the first direction,
wherein the first and second slots are adjacent to the electrode separator, and the third slot is disposed to correspond to a center line of the first area in the first direction.

Examiner’s Note
The prior arts cited in PTO-892 but not used in the current rejection are related to the claimed novelty. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817